Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the second material being than the first material” in lines 3-4. It is unclear regarding what is being compared here. Appropriate correction is required.
Claim 20 is rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 5, 15, 6, 8, is/are rejected under 35 U.S.C. 102 as being anticipated by Desatnik (US 20180318534).
Regarding claim 1, Desatnik discloses an  intubating device (intubation stylet 3; FIG. 1B) for use with an endotracheal tube, the intubating device comprising: 
a sheath (sheath of intubation stylet 3; FIG. 1B) having a distal end and a proximal end (FIG. 1B), the sheath being configured to be introduced into a body cavity, the sheath having a first section, and the sheath having a second section at the distal end (FIG. 1B), the first section (sheath of intubation stylet 3) being malleable and sufficiently rigid to facilitate placement of the second section in an airway (Stylet 3 is made of metal, para [0037] which allows the only limited section of the stylet bent as shown in FIGS. 4, 5;  para [0021]-[0022]), and the second section being selectively bendable (bendable part 12; FIG. 1B; para [0062]); and a control housing (Housing comprising lever 14; FIG. 1A) at the proximal end; the control housing comprising a deflector (distal rod element 16; lever 14; FIG. 1A) for selectively bending the second section of the sheath (para [0067]).  

Regarding claim 2, Desatnik discloses wherein the sheath (Stylet 3 include the intubation stylet having a stylet outer diameter between 1 mm and 15 mm; para [0038]) is configured to be received within an endotracheal tube having an inner diameter of at least 6 mm. 
 Regarding claim 3, 7, Desatnik discloses wherein the first section is 22 centimeters in length (The device may have a length of between 100 mm and 600 mm; para [0023]), and the second section is 2 centimeters in length (The length of the flexible portion is between 10 mm and 50 mm. para [0055]).  
Regarding claims 5, 15, Desatnik discloses at least one flexible wire (Wire 13 follows the body of the intubation stylet. Para [0063]) extending along the length of the sheath connected to the deflector and to the second section.  
Regarding claim 6, Desatnik discloses wherein the at least one flexible wire comprises two wires (The wire (13) is a double wire (13); para [0070]).  
Regarding claim 8, Desatnik discloses wherein the first section comprises a curved portion towards the distal end adjacent to the second section (FIG. 1B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 5-6, 8-11, 13, 15-16, is/are rejected 35 U.S.C. 103 as being unpatentable over Konstorum (US 20140012075) in view of Desatnik (US 20180318534 A1).
Regarding claim 1, Konstorum discloses a device for use with a nasal cavity (Endoscope 10 to be used with nostril and a sinus. FIG. 1) the device comprising: 
a sheath (insertion tube 14) having a distal end and a proximal end (FIG. 1), the sheath being configured to be introduced into a body cavity, the sheath having a first section, and the sheath having a second section at the distal end, the first section (section 28, which may be malleable and section 26 that can be semi-rigid. Para [0022]; Combination of 28 and 26 can be the first section.) being malleable and sufficiently rigid to facilitate placement of the second section in an airway, and the second section (active deflection section 31; para [0024]) being selectively bendable; and 
a control housing (control section 12 has a housing; FIG. 1) at the proximal end; 
the control housing comprising a deflector (deflection control lever 66; FIG. 2) for selectively bending the second section of the sheath (para [0031]).
Konstorum does not expressly disclose that device is used for intubation. 
Desatnik teaches a bendable endotracheal intubation device (3; para [0026]; FIG. 1B) comprising a sheath (intubation stylet 3 has a sheath for intubation in airways; diameter of the sheath is 3 mm-6mm; para [0062], [0139]) configured to be introduced into a body cavity such as airways for intubation.
Since Konstorum and Desatnik both disclose the tube device to be used within a small body cavity, a person of ordinary skill in the art would have recognized that the device Konstorum could have been used as intubation device as taught by Desatnik. For example, malleable sheath of Konstorum could have been bended to make it conformal with the shape of the airways to use as intubation device as taught by Desatnik (FIG. 1B; para [0021], last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum to use as an intubation device taught by Desatnik to provide a intubation device that has a bendable sheath that can conform with the shape of the trachea. Such intubation device would allow the insertion of the sheath into the trachea comfortably (para [0021] of Desatnik).
Regarding claim 2, Konstorum discloses wherein the sheath is configured to be received within an endotracheal tube having an inner diameter of at least 6 mm (The insertion tube 14 and section 28 may have an outer diameter of 1.8 mm or less. FIG. 1; Para [0037]).
Regarding claims 5, 15, Konstorum discloses at least one flexible wire (control cable 64; para [0038]) extending along the length of the sheath connected to the deflector and to the second section.
Regarding claim 6, 16, Konstorum discloses wherein the at least one flexible wire comprises two wires (Plural control wires or cables 64; FIG. 5; para [0029]).
Regarding claim 8, Konstorum discloses wherein the first section comprises a curved portion (section 28 is curved; FIG. 2) towards the distal end adjacent to the second section.
Regarding claims 9, Konstorum discloses any or all of a light source channel (illumination bundle 92; FIG. 5; para [0038]), an imaging channel (Note an imaging bundle 94; para [0038]; FIG. 5), and a gas channel enclosed by the sheath.
Regarding claim 10, Konstorum discloses wherein the imaging channel, the gas channel, and the light source channel terminate at the distal end of the sheath (FIG. 2; para [0027]).
Regarding claim 11, Konstorum discloses wherein the imaging channel is configured to be connected to an optical viewer (Imaging bundle 94 for transmitting an image near the distal end 52;The image may be viewed by a user through the ocular lens 38; para [0038]).
Regarding claim 13, Konstorum discloses a fluid channel (working lumen 56; FIG. 5).

Claim(s) 3, 7, 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable overKonstorum  in view of Desatnik (US 20180318534 A1).

Regarding claims 3, 7, Konstorum discloses wherein the first section is 21 centimeters in length (Combined length of section 26 and section 28 is  21 centimeters.  Para [0037]), and the second section is 2 centimeters in length (The active deflection section 31 may have a length in the range of about 25-27 mm).
Konstorum does not expressly disclose  wherein the first section is 22 centimeters in length. 
The difference between Konstorum and the claim at issue is that the length of the first section is 21 centimeter instead of 22 as required by claim.
However, such small difference in length dimension is matter of design incentive for an ordinary skill in the art and the result of variation from 21 centimeter to 22 is a predictable to one of ordinary skill in the art. 
Therefore, one of ordinary skill in the art would have been motivated to make the sheath wherein the first section is 22 centimeters in length as a design incentive to provide a length of the sheath that is suitable for a user according to his/her need.
Regarding claims 4, Konstorum discloses any or all of a light source channel (illumination bundle 92; FIG. 5; para [0038]), an imaging channel (Note an imaging bundle 94; para [0038]; FIG. 5), and a gas channel enclosed by the sheath.
Regarding claim 17, Konstorum discloses an device (Endoscope 10 to be used with nostril and a sinus. FIG. 1) for use with nasal cavity, the device comprising: 
a sheath (insertion tube 14) having a distal end and a proximal end (FIG. 1), the sheath being configured to be introduced into a body cavity, the sheath having a first section, and the sheath having a second section at the distal end, the first section (section 28, which may be malleable and section 26 that can be semi-rigid. Para [0022]; Combination of 28 and 26 can be the first section.) being malleable and sufficiently rigid to facilitate placement of the second section in an airway, and the second section (active deflection section 31; para [0024]) being selectively bendable; and 
a control housing (control section 12 has a housing; FIG. 1) at the proximal end; 
the control housing comprising a deflector (deflection control lever 66; FIG. 2) for selectively bending the second section of the sheath (para [0031]); and 
wherein the sheath is configured to be received within an endotracheal tube having an inner diameter of at least 6 mm (The insertion tube 14 and section 28 may have an outer diameter of 1.8 mm or less. FIG. 1; Para [0037]); and the second section is between 3 centimeters and 5 centimeters in length (The active deflection section 31 may have a length in the range of about 25-27 mm).
Konstorum does not expressly disclose wherein the device is used for intubation and that 
the first section is between 30 centimeters and 32 centimeters in length.
Desatnik teaches a bendable endotracheal intubation device (3; para [0026]p; FIG. 1B) comprising a sheath (intubation stylet 3 has a sheath for intubation in airways; diameter of 3mm-6mm; para [0062], [0139]) configured to be introduced into a body cavity such as airways for intubation and that the first section is between 30 centimeters and 32 centimeters in length (The device may have a length of between 10 cm and 60 cm; para [0023]).
Since Konstorum and Desatnik both disclose the tube device to be used within a small body cavity, a person of ordinary skill in the art would have recognized that the device Konstorum could have been used as intubation device as taught by Desatnik. For example, malleable sheath of Konstorum could have been bended to make it conformal with the shape of the airways to use as intubation device as taught by Desatnik (FIG. 1B; para [0021], last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum to use as an intubation device taught by Desatnik to provide a intubation device that has a bendable sheath that can conform with the shape of the trachea. Such intubation device would allow the insertion of the sheath into the trachea comfortably (para [0021] of Desatnik).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable overKonstorum  in view of Desatnik  and further in view of Slenker (US 20080249483).
Regarding claim 12, Konstorum does not expressly disclose wherein the gas channel is configured to be connected to at least one of a gas source and a suction source. 
Slenker discloses wherein the gas channel is configured to be connected to at least one of a gas source and a suction source (Aspiration duct 522; FIG. 20; FIG. 11; The handle 50 can maintain irrigation tubing 66 and suction tubing 68. Para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Konstorum to include a gas channel in the lumen (56 of Konstorum) in accordance with the teaching of Slenker so that the lumen could be used for aspiration (para [0108]-[0109] of Slenker).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstorum   in view of Desatnik and further in view of Schwartz (US 20100095969).
Regarding claim 14, Konstorum does not expressly disclose further comprising a tube stop configured to secure a first end of an endotracheal tube to the intubating device. 
Schwartz teaches a tube stop configured to secure a first end of an endotracheal tube to the intubating device (Mounted on tube 12 is a tube stop 24 comprising an adjustment knob 24A and adapted to allow for mounting of an endotracheal tube 25 over and around the elongated tube 12. FIG. 6; Para [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konstorum to allow for the mounting of an endotracheal tube in the device (Para [0069] of Schwartz).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable overKonstorum in view of Desatnik and further in view of Sutherland (US 20190125177).
Regarding claim 18, Konstorum discloses an device (Endoscope 10 to be used with nostril and a sinus. FIG. 1) for use with a nasal cavity, the intubating device comprising: 
a sheath (insertion tube 14) having a distal end and a proximal end (FIG. 1), the sheath being configured to be introduced into a body cavity , the sheath having a first section, and the sheath having a second section at the distal end, the first section (section 28, which may be malleable and section 26 that can be semi-rigid. Para [0022]; Combination of 28 and 26 can be the first section.) being malleable and sufficiently rigid to facilitate placement of the second section in an airway, and the second section (active deflection section 31; para [0024]) being selectively bendable; and 
a control housing (control section 12 has a housing; FIG. 1) at the proximal end; 
the control housing comprising a deflector (deflection control lever 66; FIG. 2) for selectively bending the second section of the sheath (para [0031]).
Konstorum  does not expressly disclose that device is used for intubation and a shaping tool configured to apply a curvature to the first section of the intubating device, so the curvature of the first section allows the first section to extend through a nasal cavity and pharyngeal passages of a patient.
Desatnik teaches a bendable endotracheal intubation device (3; para [0026]p; FIG. 1B) comprising a sheath (intubation stylet 3 has a sheath for intubation in airways; diameter of 3mm-6mm; para [0062], [0139]) configured to be introduced into a body cavity such as airways for intubation.
Since Konstorum and Desatnik both disclose the tube device to be used within a small body cavity, a person of ordinary skill in the art would have recognized that the device Konstorum could have been used as intubation device as taught by Desatnik. For example, malleable sheath of Konstorum could have been bended to make it conformal with the shape of the airways to use as intubation device as taught by Desatnik (FIG. 1B; para [0021], last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum to use as an intubation device taught by Desatnik to provide a intubation device that has a bendable sheath that can conform with the shape of the trachea. Such intubation device would allow the insertion of the sheath into the trachea comfortably (para [0021] of Desatnik).
Sutherland teaches a shaping tool configured to apply a curvature to the first section of the intubating device, so the curvature of the first section allows the first section to extend through a nasal cavity and pharyngeal passages of a patient (A separate malleable shaping stylet, 417 facilitates curving of DLT to more easily conform to the video laryngoscope shape via tracheal lumen in a modified DLT design. Para [0059]; FIGS. 1C, 4, shape of the stylet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Konstorum  to provide a tool for easily providing bending support in the malleable portion. Thus, modified modify Konstorum would have an intubating kit as required by claim 18.
Regarding claim 19, Konstorum does not expressly disclose wherein the first section of the intubating device is made of a first material having a first modulus of elasticity and the shaping tool is made of a second material having a second modulus of elasticity, the second material being than the first material, the first modulus of elasticity being greater than the second modulus of elasticity. Sutherland teaches wherein the first section of the intubating device is made of a first material having a first modulus of elasticity and the shaping tool is made of a second material having a second modulus of elasticity, the second material being than the first material, the first modulus of elasticity being greater than the second modulus of elasticity (the modulus of elasticity of the stylus must be bigger than the malleable material to provide a shape or deformation to the malleable element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konstorum in accordance with the teaching of Sutherland to provide a tool for easily providing bending in the malleable portion. 
Regarding claim 20, Konstorum does not expressly disclose wherein the shaping tool includes a U-shaped wall for applying the curvature of the U-shaped wall to the first section. Sutherland teaches wherein the shaping tool includes a U-shaped wall for applying the curvature of the U-shaped wall to the first section (A separate malleable shaping stylet, 17, 417 is U shaped. FIG. 1C;  Para [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        8/15/22